Exhibit 10.1
PROMISSORY NOTE

     
$300,000
  As of May 4, 2009
 
  New York, New York

TM ENTERTAINMENT AND MEDIA, INC. (“Maker”) promises to pay to the order Theodore
S. Green (“Payee”) the principal sum of three-hundred thousand dollars
($300,000) or such lesser amount as shall have been loaned to Maker by Payee in
Payee’s sole discretion, in lawful money of the United States of America
together with interest on the unpaid principal balance of this Promissory Note
(this “Note”), on the terms and conditions described below.
1. Principal. The principal balance of this Note outstanding shall be repayable
on the earlier of (i) October 17, 2009 and (ii) the date on which Maker
consummates a business combination as contemplated for its prospectus for
initial public offering.
2. Interest. Interest shall accrue at the rate of 10.0% per year, compounded
semiannually, on the unpaid principal balance of this Note outstanding from time
to time and shall be payable when principle is payable hereunder.
3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys’ fees, then to accrued and
unpaid interest and finally to the reduction of the unpaid principal balance of
this Note.
4. Events of Default. The following shall constitute Events of Default:
(a) Failure to Make Required Payments. Failure by Maker to pay the principal and
Interest of this Note within one (1) business day following the date when due.
(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.
(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under the Federal Bankruptcy Code, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

 



--------------------------------------------------------------------------------



 



5. Remedies.
(a) Upon the occurrence of an Event of Default specified in Section 4(a), Payee
may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable
hereunder, shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.
(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of, and all other sums payable with regard
to, this Note shall automatically and immediately become due and payable, in all
cases without any action on the part of Payee.
6. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected hereunder in any
manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note.
7. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery, (iv) sent by facsimile or (v) sent by
e-mail, to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:
If to Maker:
TM Entertainment and Media, Inc.
307 East 87th Street
New York, NY 10128
If to Payee:
Theodore S. Green
307 East 87th Street
New York, NY 10128
Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date on which an e-mail transmission was received by the receiving
party’s on-line access provider, (iv) the date reflected on a signed delivery
receipt, or (vi) two (2) Business Days following tender of delivery or dispatch
by express mail or delivery service.

 

2



--------------------------------------------------------------------------------



 



8. Construction. This Note shall be construed and enforced in accordance with
the domestic, internal law, but not the law of conflict of laws, of the State of
Delaware.
9. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed as of the day and year first above written.

            TM ENTERTAINMENT AND MEDIA, INC.
      By:   /s/ Malcolm Bird         Name:   Malcolm Bird        Title:  
Co-CEO   

[Signature page to Promissory Note]

 

 